DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggio (US 20160305848 A1), Nishida et al. (US 20160334437 A1)[hereinafter “Nishida”], and Endou et al. (US 9594357 B2)[hereinafter “Endou”].
Regarding Claim 1, Boggio discloses a temperature interpolation device of a machine tool [Paragraph [0046] – “As used herein the term “platform” means any vehicle, building, or machine for which sensor data is taken by one or more sensors. Thus, the illustrative embodiments could be used with respect to water vessels, buildings, automobiles, tanks, manufacturing machinery, or any other object for which sensor data is taken by one or more sensors, and wherein missing data is to be interpolated or estimated in the resulting sensor data set.”] comprising a processor and at least one temperature sensor [Paragraph [0108] – “Turning now to FIG. 9, an illustration of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 in FIG. 9 is an example of a data processing system that may be used to implement the illustrative embodiments, such as the interpolation methods described with respect to FIG. 1 through FIG. 8.”Paragraph [0064] – “The method shown in FIG. 6 may be used with respect to the data set shown in FIG. 1, but may also be used with different types of data having missing values and for different purposes.”Claims 1 and 8 of Boggio – “A method of performing maintenance on a platform, the method comprising: receiving data from a plurality of physical sensors that measure parameters of parts of the platform, wherein a data point is missing from the data; calculating, using a processor, a plurality of different polynomial interpolation values for the missing data point using a plurality of different polynomial interpolation formulas … wherein the plurality of physical sensors comprises air temperature sensors.”], the processor being configured to:
record a previously selected calculation parameter for a temperature interpolation formula to interpolate temperature data that is missing [See Fig. 6 and Paragraph [0066] – “Next, the missing data values are interpolated to form interpolated values (operation 602). Many different interpolation formulas may be used, such as for example the linear, quadratic, cubic, fourth order, and fifth order interpolation methods used above.”];
record both time information and temperature data acquired by the at least one temperature sensor in a nonvolatile storage medium at a predetermined interval during an operation of a machine tool whose temperature data is read, and check the time information recorded in the nonvolatile storage medium at predetermined time intervals, and determine whether or not data is missing [Paragraph [0041] – “As seen in FIG. 1, the valve position readings of the various sensors are taken at different times. Thus, for example, while at cell 112 an actual valve position is measured at time 84000, the other sensors did not take valve position readings at this time. Thus, the valve position values for cell 114, cell 116, and cell 118 are left blank as there is no valve position reading from these sensors at this time. Similarly, at time 85000, the second valve position sensor took a reading, as shown by the value “0.05” in cell 120; however, the values for the other cells at this time are left blank as no valve position was measured by these sensors at time 85000. As can be seen, many data values are missing in table 100 at the various other times shown in column A 102.”]; and
when it is determined that the data is missing, use the data recorded in the nonvolatile storage medium and the recorded calculation parameter to estimate and interpolate the missing data with the temperature interpolation formula [Paragraph [0074] – “Thus, for each missing data value five interpolated values are calculated. Each of these five interpolated values is assigned a unique confidence score using the five corresponding formulas above. The selected interpolation value for that one missing data value is selected as that one which has a corresponding confidence score that is closest to 100%. This interpolation value is considered the strongest or the best, and is assumed to be the value that would have been the true value had a sensor measurement been taken at that time. This interpolated value is then filled into the missing data value (operation 606).”].
	Boggio fails to disclose determining that data has been lost when an interval between two consecutive temperature data closest to current time exceeds the predetermined interval.
	However, Nishida discloses the determination of data as being lost in such a manner [See Fig. 3 and steps 201, 202, and 203 of Fig. 6.].  It would have been obvious to identify and interpolate lost temperature values in order to have a more complete dataset.
	Boggio fails to teach that the machine tool is a CNC machine tool and the steps to: estimate a thermal displacement based on the interpolated lost data; and add a compensation amount corresponding to the estimated thermal displacement to a movement amount of an axis of the CNC machine tool.  However, Endou discloses controlling a CNC machine tool in such a manner [Abstract – “A position command value is compensated by predicting a thermal displacement amount of each part of a machine tool and adding a thermal displacement compensation amount which cancels the predicted thermal displacement amount to the position command value of a feed axis. This thermal displacement compensation amount is adjusted from the error amount between this compensated position command value and an actual machining point. Upon adjustment of this thermal displacement compensation amount, it is possible to determine whether to increase or decrease the thermal displacement amount based on a direction in which an operator moves a tool image or a workpiece image on a screen.”].  It would have been obvious to perform such control of a CNC machine tool in order to compensate for displacement caused by the heat produced when machining a workpiece.
The combination of Boggio and Nishida would disclose that the processor uses, in a temperature rise based on previously acquired temperature rise data, an exponential function as the temperature interpolation formula to estimate the lost data based on the temperature data, the exponential function using the calculation parameter based on a time until a temperature of a predetermined ratio with respect to a saturation temperature value is reached from a rise start temperature value [This is disclosed by Paragraphs [0074]-[0075] of Boggio because in such a situation the interpolation type would switch from quadratic to linear.].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggio (US 20160305848 A1), Nishida et al. (US 20160334437 A1)[hereinafter “Nishida”], Endou et al. (US 9594357 B2)[hereinafter “Endou”], and Zongyan (US 20120095303 A1).
Regarding Claim 2, Boggio teaches the use of numerous interpolation types and that all types of interpolation types should be used [Paragraph [0066] – “Many different interpolation formulas may be used, such as for example the linear, quadratic, cubic, fourth order, and fifth order interpolation methods used above. Preferably, of all interpolation methods being used, all interpolation methods are used to estimate each of the missing data elements.”], but fails to specifically teach that the temperature data reading/writing unit uses, as the temperature interpolation formula, Lagrange's interpolation formula using the calculation parameter so as to estimate the lost data based on the temperature data.  However, Zongyan teaches that the Lagrange interpolation formula is a known formula for performing interpolation of temperature values [Paragraph [0145] – “Using the modified body temperature values at the time points, the temperature-time curve adapted for individual subject is obtained with a general interpolation method (such as the Lagrange interpolation formula).”].  It would have been obvious to include such a type of interpolation amongst the types of interpolation in order to more effectively interpolate missing data values when Lagrange interpolation would provide the best fit.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    137
    893
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    892
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image3.png
    420
    894
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    146
    891
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The determination of missing data in Nishida is performed in steps 201 and 202 (which can be seen to amount to a single step for evaluating the temporal difference).  The interpolation step is performed after it is determined that the temporal difference indicates missing data (“Yes” at S202).

Applicant argues:

    PNG
    media_image5.png
    377
    894
    media_image5.png
    Greyscale

Examiner’s Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recited “calculation parameter” being a decay constant) are not recited in the rejected claim(s) [Examiner’s Note: Boggio does not disclose that potential limitation.].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170323051 A1 – DEVICES, SYSTEMS, AND METHODS FOR HIGH-RESOLUTION MELT ANALYSIS
US 20050071401 A1 – Method And System For Approximating Sine And Cosine Functions
US 20170185063 A1 – MACHINE TOOL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865